Notice of Allowance

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 11 and 16, Takano (JP-2013/038127A) teaches a communication device configured to perform intra-body communication with a counterpart communication device [par. 0034, par. 0041].
Brumback et al. (US-9,044,150) teaches a device that initiates collection of biological data based on a touch action [col. 18 L. 45-55].
However, the prior art does not teach by either anticipation or combination the following limitation: reception circuitry configured to detect a touch action of the user, the touch action being distinct from a wearing of the communication device; and a controller configured to control the electric field communication being performed by the electric field communication circuitry, the control including authorizing the electric field communication with the counterpart communication device only upon an authentication of the user from detection of the biological information and the touch action.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685